Citation Nr: 1024311	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD) 
and depression.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella.

4.  Entitlement to a total rating due to individual 
unemployability (TDIU), caused by service-connected 
disabilities.


WITNESSES AT HEARING ON APPEAL

The Veteran and C. H.

ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran was in the U. S. Army Reserve and had active duty 
training from April to September 1990.  She was called to 
active duty from November 1990 to July 1991 and was assigned 
to Southwest Asia in support of Operation Desert 
Shield/Desert Storm.  Her service separation record (DD 214) 
shows that she also had three months and thirteen days of 
prior inactive service.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2010.  It was remanded so that 
the Veteran could be scheduled for a video conference with 
the Veterans Law Judge whose signature appears at the end of 
this decision.  Following that video conference, the case was 
returned to the Board for further appellate action.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected chondromalacia of the 
left patella is manifested primarily by complaints of 
instability and continuous pain, crepitus, and limitation of 
motion, with knee flexion to at least 110 degrees and knee 
extension to at least 3 degrees.  .

2.  The Veteran's service-connected chondromalacia of the 
left patella is manifested primarily by complaints of 
instability and continuous pain, crepitus, and limitation of 
motion, with knee flexion to at least 110 degrees and knee 
extension to at least 3 degrees.  

3.  The Veteran has a combined rating of 20 percent due to a 
10 percent schedular rating for chondromalacia of each 
patella.  

4.  The Veteran has a high school education and additional 
vocation training in graphic communication.

5.  The Veteran has work experience as a teacher's aide and 
in the dry cleaning business.

6.  The Veteran's service-connected disabilities do not 
preclude her from securing and following a substantially 
gainful occupation consistent with her education and work 
experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left patella have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5010-5261 (2009).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right patella have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5010-5261 (2009).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist her in the development of the issues of 
entitlement to increased ratings for her service-connected 
knee disabilities and for a TDIU.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the 
Board finds that VA has met that duty.

In 2005, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of those applications, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete her claims, including the evidence 
to be provided by her, and notice of the evidence VA would 
attempt to obtain.  VA informed the Veteran that in order to 
establish an increased rating for her service-connected 
disabilities, the evidence had to show that such disabilities 
had worsened and the manner in which such worsening had 
affected her employment and daily life.  38 U.S.C.A. 
§ 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist her in obtaining identified and available evidence 
necessary to substantiate her claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support her claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
following relevant evidence:  the Veteran's outpatient 
records, reflecting her VA treatment from February 2005 
through January 2008; a December 2009 certificate authorizing 
her to return to work; and records from the Social Security 
Administration.  In March 2006, VA examined the Veteran to 
determine the extent of impairment due to her service-
connected knee disabilities.  

The VA examination report shows that the examiner reviewed 
the Veteran's past medical history; interviewed and examined 
the Veteran; documented her current medical conditions, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the 
Board concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Finally, in April 2010, the Veteran had a video conference 
before the undersigned Veterans Law Judge.  Following that 
hearing, the Veterans Law Judge held the record open for 
thirty days to permit the Veteran to submit additional 
evidence.  A transcript of that conference has been 
associated with claims folder.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of her appeal.  
She has not identified any outstanding evidence which could 
support her claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to her or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the claims of entitlement to 
increased ratings for her service-connected knee disabilities 
and entitlement to a TDIU.

The Increased Ratings

The Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

The Veteran's knee disabilities are rated as traumatic 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

For the purpose of rating disability from arthritis, the 
knees are considered major joints.  38 C.F.R. § 4.45 (f).

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees or when extension is limited to 10 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees.  Separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  See Prec. 
Op. VA Gen. Counsel 9-04 (Rating Limitation of Flexion and 
Extension of the Leg, 69 Fed. Reg. 59990 (2004)).  

Also potentially applicable in rating the Veteran's knee 
disabilities is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257, the 
Diagnostic Code used to rate knee impairment associated with 
recurrent subluxation or lateral instability.  A 10 percent 
rating is warranted for slight impairment, manifested by 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate impairment.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the Veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Analysis

During her video conference with the undersigned Veterans Law 
Judge, the Veteran testified that the 10 percent rating for 
each service-connected knee disability did not adequately 
reflect the level of impairment caused by that disability.  
She stated that each is manifested by burning pain and limits 
her ability to be on her feet.  Therefore, she maintains that 
increased ratings are warranted.  However, after carefully 
considering the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran's 
bilateral knee disabilities are manifested primarily by 
complaints of instability and continuous pain, crepitus, and 
limitation of motion.  During a March 2006 VA general medical 
examination, the Veteran could flex her right knee to no more 
than 35 degrees and her left knee to no more than 40 degrees.  
However, VA outpatient treatment records, dated before and 
after that examination, such as those from June 2005 and 
January 2007, show that she has been able to consistently 
flex each knee to more than 90 degrees and that she can 
extend each leg to at least 3 degrees.  Although repetitive 
motion increases her knee pain, she does not experience 
additional limitation or motion, fatigue, or incoordination.  
Moreover, there is no objective evidence of instability, 
associated swelling, discoloration, deformity, atrophy, 
impaired reflexes, or diminished sensation.  In this regard, 
there are no findings that either knee disability is 
productive of more than slight impairment.  Such 
manifestations do not meet or more nearly approximate the 
schedular criteria for a rating in excess 10 percent for 
either knee.  Accordingly, the currently assigned ratings are 
confirmed and continued, and, to that extent, the appeal is 
denied. 

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected knee disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2009).  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, the Veteran has not expressly raised the matter 
of entitlement to an extraschedular rating.  The Veteran's 
contentions have been limited to those discussed above, i.e., 
that her disability is more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. App. 
32 (1998) (while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant).  Moreover, the 
Veteran has not identified, and the Board has not found, any 
factors which may be considered to be exceptional or unusual 
with respect to the service-connected chondromalacia of the 
patellae.  In this regard, the record does not show that the 
Veteran has required frequent hospitalizations for either 
knee.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  In short, the evidence does not 
support the proposition that the Veteran's service-connected 
knee disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, further 
action is not warranted under 38 C.F.R. § 3.321 (b)(1).

TDIU

During her video conference, the Veteran testified that she 
was unable to work due to her service-connected knee 
disabilities.  She maintained that she could neither sit for 
more than twenty minutes nor stand for more than fifteen 
minutes.  Therefore, she contended that she was, essentially, 
unable to secure or maintain any form of substantially 
gainful employment and that a TDIU was warranted.  However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability due to 
service-connected disability.  38 C.F.R. § 3.340.  When the 
Veteran's schedular rating is less than total (for a single 
disability or combination of disabilities), a total rating 
may nonetheless be assigned provided that when there are two 
or more disabilities, at least one disability must be ratable 
at 40 percent or more, and any additional disabilities must 
result in a combined rating of 70 percent or more.  In 
addition, the disabled person must be unable to secure or 
follow a substantially gainful occupation.  38 C.F.R. § 
4.16(a). 

A total disability rating may also be assigned on an extra-
schedular basis for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Such 
cases are referred to the Director of the VA Compensation and 
Pension service with a full statement as to the Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the employee resides.  VA adjudication manual, M-21-
1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or to obtain 
marginal employment is not substantially gainful employment.  
38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).

Any consideration as to whether the Veteran is unemployable 
is a subjective one, that is, one that is based upon the 
Veteran's actual level of industrial impairment, not merely 
the level of industrial impairment experienced by the average 
person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. 
Op. VA Gen. Counsel 75-91 ("Unemployability" in VA 
Regulations on Total Rating Compensation, Inability to Secure 
and Follow Substantially Gainful Employment; No Average 
Person Standard, 57 Fed. Reg. 2317 (1992)).  

Advancing age and nonservice-connected disability may not be 
considered in the determination of whether a veteran is 
entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2009).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating for 
service-connected disability, in itself, is recognition that 
the impairment makes it difficult to obtain and keep 
employment. The question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, §4.16 
is for consideration.  38 C.F.R. § 4.18.

In this case, a combined 20 percent rating is currently in 
effect for the Veteran's service-connected chondromalacia of 
the patellae, each evaluated as 10 percent disabling.  
Clearly, such ratings do not meet the criteria for a total 
rating due to unemployability noted above.  38 C.F.R. 
§ 4.16(a).  Therefore, the Board must determine whether the 
case should be referred to the Chief of the VA Compensation 
and Pension Service for extraschedular consideration.  
In this case, the evidence of record, including VA Form 21-
526, received by the RO in August 1992, shows that the 
Veteran has a high school education and work experience as a 
teacher's aide and food service specialist, as well as 
vocational training in graphic communication.  She also has 
experience working at dry cleaners.  Although she states that 
she has been fired from employment due to her need to 
frequently sit down, there is nothing in the Veteran's 
educational or employment history which shows that she is 
unable to secure or follow a substantially gainful occupation 
due to her service-connected disabilities.  Indeed, despite 
VA's notice to the Veteran as to the potential importance of 
employment records, no such evidence has been received to 
show that she has been terminated from employment due to her 
service-connected knee disabilities, or that she was ever 
provided special consideration due to those disabilities.  
Moreover, the competent evidence of record does not show that 
her disabilities preclude her from securing further 
employment or that she has been continuously unemployable 
since the date those disabilities were incurred.  In fact, 
following the March 2006 VA examination of the Veteran's 
knees, the examiner concluded that the Veteran was capable of 
performing desk work.  In this regard, the Board notes that 
in November 2006, the Veteran's claim for disability benefits 
was denied by the Social Security Administration.  While such 
a denial is not binding on VA, it does constitute relevant 
evidence which when weighed and evaluated reinforces the 
conclusion that the Veteran is not unemployable due to her 
service-connected disabilities.  See, e.g., Faust v. West, 
13 Vet. App. 342, 356 (2000).  In sum, there is nothing in 
the Veteran's occupational or educational history which 
warrants referral to the Chief of the VA Compensation and 
Pension service for extraschedular consideration of the 
Veteran's claim for a TDIU.  

Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the doctrine of reasonable doubt.  However, 
careful consideration of all procurable and assembled data, 
the Board finds the evidence of record generally against the 
Veteran's claims for increased ratings and a TDIU.  As such, 
it does not raise a reasonable doubt regarding the degree of 
disability or otherwise so as to warrant resolution of the 
claim in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. 
ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella is denied.

Entitlement to a TDIU is denied.


REMAND

Finally, the Veteran seeks entitlement to a psychiatric 
disability, claimed as PTSD and depression.  After reviewing 
the record, however, the Board finds that there may be 
outstanding evidence which could support her claim.  
Therefore, additional development of the record is warranted 
prior to further consideration by the Board.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2009).

The Veteran contends that her psychiatric disability is due, 
primarily, to a personal assault during service, as well as 
mistreatment by her commanding officer and first sergeant.  
In such situations, evidence of an associated stressor may 
include behavioral changes such as:  a request for a transfer 
to another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(4) (2009).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the Veteran that 
evidence from sources other than her service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allow her the 
opportunity to furnish such evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

In November 1990, orders from the 425th Transportation 
Brigade assigned the Veteran to the 542nd Transportation 
Company.  She served in Southwest Asia from late December 
1990 through May 1991.  

The Veteran contends that during her duty in Southwest Asia, 
she took an overdose of medication and was treated for a 
psychiatric disability.  She also contends that she was 
subsequently transferred to a medical facility in Germany 
where she received additional psychiatric treatment.  The 
reports of that treatment have not been associated with the 
Veteran's claims folder.

The Veteran's service personnel records show that in March 
1991, her promotion was deferred.  

The Veteran's service personnel records also show that from 
May 15 through June 3, 1991, she was a patient assigned to 
the Medical Holding Company at the U. S. Army Mental Health 
Clinic of the U. S. Army Medical Department Activity, Fort 
Knox, Kentucky and attached to the U. S. Air Force Medical 
Center, Wright-Patterson Air Force Base, Ohio.  To date, VA 
has not made a specific attempt to obtain those records.

Effective in July 1991, the Veteran was transferred from the 
542nd Transportation Company, Kingsbury Ordnance Plant, 
Kingsbury, Indiana to Headquarters, 4th United States Army, 
Fort Sheridan, Illinois. 

In November 1991, it was noted that the Veteran had had 
twelve unexcused absences from training during the previous 
twelve months.
In September 1992, due to poor performance, the Veteran was 
released from the 542nd Transportation Company and assigned 
to the U. S. Army Control Group (Annual Training).

The claims folder does not contain the Veteran's enlisted 
efficiency/performance reports or any evidence of requests 
for transfer or alternative duties.  However, they could well 
be relevant to show any deterioration in the performance of 
her duties.  

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board. 
Accordingly, the case is REMANDED for the following actions:

1.  With respect to the Veteran's period 
of active duty from November 1990 through 
July 1991, request additional service 
personnel records, including, but not 
limited to, enlisted 
efficiency/performance reports or any 
evidence of requests for transfer or 
alternative duties.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  Request that the Veteran identify the 
name and location of the medical 
facility, where she was treated for a 
psychiatric disability during her duty in 
Southwest Asia and during her subsequent 
transfer to Germany.  Also request that 
she provide the dates of that treatment.  

When the foregoing actions have been 
completed, request the records of her 
psychiatric treatment in Southwest Asia 
and in Germany.  Such records must be 
requested through official channels, such 
as the National Personnel Records Center 
(NPRC), the VA Records Management Center 
(RMC), the U.S. Army Human Resources 
Command (A-HRC) (formerly the Army 
Reserve Personnel Center (ARPERCEN) and 
the Army Reserve Personnel Command 
(ARPERSCOM)), the 542nd Transportation 
Company and its parent units, and the 
medical facilities identified by the 
Veteran.  Through the foregoing official 
channels, also request the records of the 
Veteran's treatment between May 15 and 
June 3, 1991 at the U. S. Army Mental 
Health Clinic of the U. S. Army Medical 
Department Activity, Fort Knox, Kentucky 
and the Wright-Patterson Air Force Base 
Hospital, Ohio.  

In requesting the foregoing records, 
include the name of the hospital and the 
month (if known) and year of the 
treatment, as well as the Veteran's name 
and service number.  Should the foregoing 
records be unavailable at a particular 
facility, request that the facility 
suggest where those records may be found.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  Advise the Veteran of alternative 
forms of evidence she may submit relative 
to her claim of entitlement to service 
connection for a psychiatric disability.  
Such alternative forms of evidence may 
include, but are not limited to, 
statements from service medical 
personnel, statements from service 
comrades, military or civilian police 
reports, reports of physical examinations 
conducted by employers or insurers, 
postservice treatment or pharmacy 
records, or letters written or 
photographs taken while the Veteran was 
in service.  In so doing, note that 
evidence of symptoms and treatment of the 
claimed psychiatric disability, dated 
soon after separation from service, would 
be helpful.

4.  When the actions requested have been 
completed, undertake any other indicated 
development.  For example, if VA receives 
any additional evidence, it may submit it 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that the claimed 
stressor actually occurred.  

Then readjudicate the issue of 
entitlement to service connection for a 
psychiatric disability, claimed as PTSD 
and depression.  If the benefits sought 
on appeal are not granted to the 
Veteran's satisfaction, she must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do 
so.  However, she is advised that she has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


